Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 4, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146575                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  PEOPLE OF THE CITY OF WESTLAND,                                                                   Bridget M. McCormack
            Plaintiff-Appellee,                                                                           David F. Viviano,
  v                                                                 SC: 146575                                        Justices
                                                                    COA: 301774
                                                                    Wayne CC: 10-001712-01-AR
  JEFFREY KODLOWSKI,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 4, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE part D of the Court of Appeals opinion,
  which addresses the potential application of People v Moreno, 491 Mich 38 (2012), to
  this case. The Court of Appeals raised this issue sua sponte, but noted correctly, in
  deciding it, that the defendant claimed that he did not resist arrest for the alleged assault
  on Officer Little, and contended that he was charged with resisting arrest only to “cover
  up” the excessive force the officers used in effecting that arrest. As the defendant
  acknowledged in his testimony that he twice touched Officer Little, probable cause
  existed to effect his arrest. Therefore, the Court of Appeals had no occasion to discuss or
  decide the applicability of People v Moreno to this case, or to determine whether, and to
  what extent, People v Moreno will be given retroactive effect in this or other cases.

         We also REVERSE that part of the Court of Appeals decision holding that the
  evidence regarding the nature of the defendant’s injuries was properly excluded under
  MRE 402. That evidence was relevant to the defendant’s claim that the arresting officers
  fabricated charges to justify their actions. We decline to reverse the result reached by the
  Court of Appeals, however, as the error did not result in a manifest injustice because the
  defendant was not entirely deprived of his fabrication defense. People v Lukity, 460
  Mich 484 (2006).

          In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.

         CAVANAGH, J., would grant leave to appeal.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 4, 2013
           p1001
                                                                               Clerk